DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL COMPRISING OPTICAL ADJUSTMENT FILM AND MANUFACTURING METHOD OF THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US 2019/0131350 A1; hereinafter Kwak“).
Regarding Claim 1, referring to at least Fig. 1 and related text, Kwak teaches a display panel, comprising: a substrate (150), a light-emitting device layer (120, 130, and 140), and a 
Regarding Claim 2, Kwak teaches wherein the optical adjustment film is formed by alternately stacking a plurality of refractive units, and each of the plurality of refractive units comprises a first material layer having a refractive index n1 and a second material layer having a refractive index n2 (paragraph 76).
Regarding Claim 3, Kwak teaches wherein the refractive index n1 of the first material layer is less than 1.6 (a refractive index of silicon dioxide), and the refractive index n2 of the second material layer is greater than 2.0 (a refractive index of zinc sulfide) (paragraph 76).
Regarding Claim 4, Kwak teaches wherein a material of the first material layer is selected from the group consisting of magnesium fluoride, calcium fluoride, and silicon oxide, and a material of the second material layer is selected from the group consisting of zinc tin oxide, zinc sulfide, and zirconium oxide (paragraph 76).
Regarding Claim 5, Kwak teaches wherein the quantum dot light conversion film is doped with quantum dots capable of emitting red, green, or yellow light (paragraphs 55-64).
Regarding Claim 6, Kwak teaches wherein the light-emitting device layer is a blue light-emitting device layer (paragraphs 53-54).
Regarding Claim 9, Kwak teaches wherein the light-emitting device layer comprises a transparent electrode (30/140), an organic layer (50/130), and a reflective electrode (70/120) (fig. 9 and paragraphs 99-102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak.
Regarding Claims 7-8, Kwak teaches wherein when a wavelength of incident light ranges from 490 to 670 nm (for example, green light), a reflectance of the optical adjustment film is about 90% (paragraphs 69-70) and when a wavelength of incident light is less than 490 nm (for example, blue light), a reflectance of the optical adjustment film is about 30% (paragraphs 69-70).  While Kwak teaches reflectance of the optical adjustment film substantially similar to the claimed reflectance in a numerical value, Kwak does not explicitly disclose greater than 90% at a pixel PX1 having green light and 10% at a pixel PX3 having blue light.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust/modify reflectance adjusting parameters such as material choice and/or thickness for the optical adjustment film as a routine skill in the art for obtaining the desired light reflectance at pixel regions, including the claimed reflectance values.   
Regarding Claim 10, referring to at least Fig. 1 and related text, Kwak teaches a manufacturing method of a display panel, comprising: sequentially forming a light-emitting device layer (120, 130, and 140) and a cover plate (110) on a side of a substrate (150) 
While Kwak does not explicitly disclose a specific method of forming the optical adjustment film, it would have been obvious to one of ordinary skill in the art to form/deposit the optical adjustment film with a readily available semiconductor deposition method, including claimed vacuum evaporation, magnetron sputtering, chemical deposition, or atomic layer deposition, for obtaining the predictable layer formation. 
Regarding Claim 11, the rejection of claim 10 regarding the semiconductor deposition method/technique as discussed above would be similarly applied for rejecting claim 11 (See the rejection of claim 10 above).
Regarding Claim 12, Kwak teaches wherein the display panel comprises: the substrate, the light-emitting device layer, and [a] the cover plate stacked sequentially (fig. 1); the quantum dot light conversion film disposed on a side of the substrate away from the light-emitting device layer (fig. 1); and the optical adjustment film disposed between the substrate and the quantum dot light conversion film (fig. 1).
Regarding Claim 13, Kwak teaches wherein the optical adjustment film is formed by alternately stacking a plurality of refractive units, and each of the plurality of refractive units comprises a first material layer having a refractive index n1 and a second material layer having a refractive index n2 (paragraph 76).

Regarding Claim 15, Kwak teaches wherein a material of the first material layer is selected from the group consisting of magnesium fluoride, calcium fluoride, and silicon oxide, and a material of the second material layer is selected from the group consisting of zinc tin oxide, zinc sulfide, and zirconium oxide (paragraph 76).
Regarding Claim 16, Kwak teaches wherein the quantum dot light conversion film is doped with quantum dots capable of emitting red, green, or yellow light (paragraphs 55-64).
Regarding Claim 17, Kwak teaches wherein the light-emitting device layer is a blue light-emitting device layer (paragraphs 53-54).
Regarding Claims 18-19, Kwak teaches wherein a wavelength of incident light ranges from 490 to 670 nm (for example, green light), a reflectance of the optical adjustment film is about 90% (paragraphs 69-70) and when a wavelength of incident light is less than 490 nm (for example, blue light), a reflectance of the optical adjustment film is about 30% (paragraphs 69-70).  While Kwak teaches reflectance of the optical adjustment film substantially similar to the claimed reflectance in a numerical value, Kwak does not explicitly disclose greater than 90% at a pixel PX1 having green light and 10% at a pixel PX3 having blue light.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust/modify reflectance adjusting parameters such as material choice and/or thickness for the optical adjustment film as a routine skill in the art for obtaining the desired light reflectance at pixel regions, including the claimed reflectance values.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829